Citation Nr: 0706036	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
2001 for an increased rating for post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1969 to July 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of the underlying claim for service connection for 
a bilateral shoulder disorder is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD and a 30 percent evaluation 
were granted in a rating decision in October 2000. The 
veteran was notified of this decision in a letter dated the 
following month.

2.  Correspondence requesting benefits for PTSD was received 
by VA from the veteran's spouse on his behalf on August 23, 
2001.

3.  In June 2002, the RO assigned an effective date of August 
23, 2001 for a 100 percent rating for PTSD.  

4.  By rating decision in October 2000, the RO denied to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder.  The veteran did not file a 
notice of disagreement.

5.  On August 23, 2001, the veteran requested that his claim 
of service connection for bilateral shoulder disorder be 
reopened. 

6.  Evidence received since the October 2000 rating decision 
when considered alone or together with all of the evidence, 
both old and new, is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 23, 
2001, for the grant of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).

2.  The October 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

3.  The evidence received since the RO denied to reopen the 
veteran's claim for a bilateral shoulder disorder in October 
2000, which is final, is new and material and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the veteran's claim of 
an earlier effective date for a 100 percent rating for PTSD.  
The discussions in the September 2001 VCAA letter and March 
2006 duty to assist letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the letters notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
completed compliance with VCAA notice requirements after the 
rating decision on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the September 2001 and March 2006 letters, the RO 
informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including treatment records.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).







Analysis

Entitlement to an effective date earlier than August 23, 2001 
for an increased rating for (PTSD).  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, the June 2002 rating decision granted the 
veteran an increased rating of 50 percent effective August 
23, 2001.  The veteran filed a timely notice of disagreement 
with this rating and the RO in a subsequent rating action 
raised the rating to 100 percent effective August 23, 2001.  
In October 2003, the veteran disagreed with the effective 
date for the 100 percent rating, and requested an earlier 
effective of May 25, 2000, the date his initial claim for 
service connection for PTSD was received.  

The veteran contends that the August 2001 correspondence was 
essentially a notice of disagreement with the October 2000 
rating decision which granted service connection for PTSD, 
and thus the date of claim is May 2000.  The Board finds that 
the August 2001 statement did not express disagreement with 
the October 2000 rating. This August 2001 correspondence was 
submitted by the veteran's spouse on his behalf. She averred 
in August 2001 that an earlier claim had been submitted at 
the Atlanta VA RO on January 29, 2001, but she had been told 
that this claim would be referred to the proper VA office in 
Houston. A review of the record, however, shows that a 
January 29, 2001 statement was submitted to the Houston VARO, 
not concerning benefits for PTSD, but rather the marriage 
between the veteran and his spouse.  Accordingly, the 
correspondence received on August 23, 2001, can only be 
considered a reopened for increased benefits for PTSD, not a 
notice of disagreement with the October 2000 rating decision.  

A review of the record discloses no VA medical records 
indicating that there had been an increase in severity of the 
service-connected PTSD such as to warrant an increase in the 
then 30 percent evaluation. The subsequently awarded 100 
percent evaluation for PTSD was based on medical evidence 
obtained after the receipt of the August 2001 correspondence. 
In addition, the Board observes employees of an accredited 
representative are not employees of VA and documents that may 
have been given to them prior to August 23, 2001, by the 
veteran or his spouse are not considered to have been 
received by VA.  For the above reasons, an effective date 
prior to August 23, 2001 for a 100 percent evaluation for 
PTSD is not in order. The evidence is not so evenly balanced 
that there is doubt as to any material issue 38 U.S.C.A. § 
5107(b).


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
shoulder disorder.  

In an October 2000 rating decision, the RO denied to reopen 
the veteran's claim for service connection for a bilateral 
shoulder disorder.  The veteran was notified of that 
determination and informed of appellate rights and procedures 
the following month.  However, the veteran did not file a 
notice of disagreement to initiate an appeal from the October 
2000 rating decision.  The October 2000 rating decision 
therefore became final.  38 U.S.C.A. § 7105.  However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In August 2001, the veteran requested that his claim be 
reopened.  When a claim is the subject of a prior final 
denial, it may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen was received 
on August 23, 2001, the new version of 38 C.F.R. § 3.156(a) 
does not apply in this case. 

It is unclear whether the RO reopened the veteran's claim.  
Nevertheless, regardless of whether the RO reopened the 
claim, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the Board must review the 
RO's determination as to whether there is new and material 
evidence to reopen the claim for service connection for a 
bilateral shoulder disability.  

The decision of the RO in the October 2000 rating decision to 
deny the veteran's claim for service connection for a 
bilateral shoulder disorder was essentially based on the 
finding that there was no evidence establishing a 
relationship between the veteran's shoulders and service.  In 
connection with his current attempt to reopen his service 
connection claim, additional evidence has been received.  

Evidence at the time of October 2000 rating decision included 
service medical records and rating decision dated in August 
1971 and October 1971.  Evidence received since the October 
2000 rating includes a December 2005 addendum to a VA 
examination where the examiner indicated that the veteran's 
shoulder symptoms began during military service.  

In summary, this newly received evidence when considered in 
connection with all of the evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  As such, the evidence 
received subsequent to the RO's October 2000 rating decision 
is "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
shoulder disorder.  38 U.S.C.A. § 5108.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

Entitlement to an effective date earlier than August 23, 2001 
for an increased rating for PTSD is denied, to this extent 
the appeal is denied.  The veteran's service connection claim 
for a bilateral shoulder is reopened, to this extent the 
appeal is granted subject to the Remand provisions below.  


REMAND

Service medical record revealed that the veteran was treated 
for a left shoulder injury in April 1970.  A September 1970 
service medical record showed the veteran had good muscular 
strength in the shoulders.  Both the September 1970 entry and 
the June 1971 separation examination indicated the veteran 
had congenital hypoplasia of pectoralis major muscles 
bilaterally.  The veteran complains of weakness in his 
shoulders since service.  An October 2002 VA examination 
suspected a neuromuscular etiology of the veteran's symptoms, 
a June 2003 VA examination provided a diagnosis of possible 
myopathy, while a May 2006 neurology EMG consult was normal, 
with no electrophysiologic evidence of mononeuropathies of 
the upper limbs, bilateral brachial plexopathy, cervical 
radiculopathy, or myopathy.  In a May 2006 addendum, the VA 
examiner indicated that the veteran did have atrophy in the 
proximal muscles.  Both the VA examiner and the 
ectrophysiomyographer suggested a MRI of the cervical spine.  
Thus, under the circumstances of this case, a VA examination 
is necessary to determine the nature and etiology of any 
current bilateral shoulder disorder.  

The veteran during his February 2002 RO hearing testified 
that he was treated for his shoulders at the Houston VA 
medical facility in 1971 and in 1986.  The file also 
indicates that the veteran applied for Social Security 
Administration (SSA) benefits.  Hence, the VA and pertinent 
SSA records need to be obtained and associated with the 
claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the following:

a.)  The RO should attempt to obtain 
copies of the veteran's VA treatment 
records for a shoulder disability in 
1971 and 1986 from the VA Houston 
medical facility;

b.)  The RO should get copies from 
the SSA of determinations regarding 
the veteran's claim for disability 
benefits for a shoulder disorder, 
along with the underlying medical 
records associated with such 
determinations.  

2.  The veteran should be scheduled for 
an MRI of the cervical spine as 
recommended by the VA physician, A.S., 
who conducted the VA peripheral nerves 
examination in December 2005 and prepared 
an addendum to that examination in May 
2006. The report of this MRI should be 
reviewed by Dr. A.S. or other qualified 
physician. The following opinions should 
then be provided:

a.)  whether it is at least as 
likely as not (a 50% or higher 
degree of probability) that any 
current bilateral shoulder disorder 
is related to the in-service injury 
of the left shoulder;  

b.)  whether it is at least as 
likely as not (a 50% or higher 
degree of probability) that there 
was a superimposed shoulder or 
cervical spine injury in service to 
account for the current bilateral 
shoulder pathology.  

A detailed rationale for all opinions 
expressed should be furnished, to include 
any explanations if there any opinions 
inconsistent with the December 2005 VA 
addendum showing a possible causal 
relationship between the veteran's 
bilateral shoulder disorder and service.  

3.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


